Danhof, J.
Defendant, while represented by counsel, pled guilty to larceny in a building, contrary to MCLA § 750.360 (Stat Ann 1954 Rev § 28.592). Defendant was sentenced to a term of two to four years imprisonment. Defendant’s post-sentence motion to withdraw his guilty plea was denied. A timely claim of appeal has been filed in this Court grounded on two allegations of error. The people have filed a motion to affirm the conviction and sentence.
An examination of the transcript of defendant’s plea of guilty clearly demonstrates full compliance with GCR 1963, 785.3(2). The trial judge fairly ascertained that there was a factual basis for defendant’s plea of guilty and that it was freely, understandingly and voluntarily given. People v. Barrows (1959), 358 Mich 257; People v. Bartlett (1969), 17 Mich App 205.
It is manifest that the questions presented are unsubstantial and, therefore, require no argument or formal submission.
The motion to affirm the conviction and sentence is granted.